DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hayashi et al. (hereinafter "Hayashi") (EP 2 664 233 A1).

a main handle (502) that is configured to draw out a tape (fig. 9) from a front end portion thereof;
a clincher arm (503) that is rotatably attached to the main handle (502) (fig. 23); and a tape gripping device (513-521) that is attached to a front end portion of the clincher arm (503) and that is configured to grip an end portion of the tape drawn out from the front end portion of the main handle (502) (fig. 21), wherein the tape gripping device (513-521) includes:
a support portion (515) that is provided along a drawing direction of the tape (fig. 26); a gripping member (513) that is provided so as to face the support portion (fig. 26); a gripping member urging unit (514) that is configured to urge the gripping member (513) toward the support portion (from fig. 27 to fig. 26);
a lock member (518) that is configured to be engaged with the gripping member (513) (figs. 25-27) to hold the gripping member at a tape gripping position (fig. 25); and
a lock member urging unit (516, 517, and 520) that is configured to urge the lock member in an engaging direction with the gripping member, and
the lock member (518) is rotatably attached to the clincher arm (503) (fig. 24). 
Regarding claim 2, the binding machine for gardening according to claim 1, wherein the lock member (518) is configured to hold the gripping member (513) at a standby position against an urging force of the gripping member urging unit (fig. 27).

Regarding claim 4, the binding machine for gardening according to claim 1, wherein the main handle (502) is provided with a lock releasing portion (516) to be engaged with the lock member (518), and the lock releasing portion is configured to interact with the lock member in conjunction with rotation of the clincher arm (503) with respect to the main handle (figs. 21-24).
Regarding claim 6, the binding machine for gardening according to claim 1, wherein the gripping member and the lock member are in contact with each other at an engaging portion where a locked portion of the gripping member and a locking member of the lock member engage with each other (see a left end of the lock member (518) contacts a groove portion of the gripping member (513) in fig. 19).
Regarding claim 7, the binding machine for gardening according to claim 1, wherein the lock member (518) is configured to rotate (i.e. rotate about a pivot axis near element 521 in fig. 24) when the lock member (518) is engaged with the gripping member (513) (figs. 22-23).
Regarding claim 8, the binding machine for gardening according to claim 1, wherein the lock member (518) is configured to rotate without a plane contact with the gripping member (513) when the lock member is engaged with the gripping member (figs. 22-23).
Regarding claim 9, the binding machine for gardening according to claim 6, wherein the lock member (518) is configured to rotate such that the gripping member (513) are in contact

.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various binding machines with a grip locking member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	July 9, 2021